Citation Nr: 0528458	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  02-10 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Jackson, Mississippi


THE ISSUE

Entitlement to a compensable rating for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty for 
training from November 1977 to March 1978.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
a July 2001 rating decision of the Jackson RO.  The case was 
before the Board in October 2003, when it was remanded for 
additional development.  


FINDING OF FACT

The veteran failed, without giving cause, to appear for a VA 
examination scheduled (and necessary) to determine the 
current severity of his service-connected right ankle 
disability.


CONCLUSION OF LAW

The veteran's claim seeking a compensable rating for his 
service-connected right ankle disability must be denied.  
38 C.F.R. §§ 3.326(a), 3.655(b) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

While it remains unsettled to what extent the VCAA applies in 
a case (as here) where the law is dispositive (see Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001)), the Board concludes 
that VA notification requirements are satisfied.  The March 
2002 statement of the case (SOC), June 2005 supplemental SOC 
(SSOC), and the RO's letters of March 2001, April 2002, 
January 2004, and September 2004, provided VCAA-mandated 
notice, i.e., of what the evidence showed, the criteria for 
establishing entitlement to service connection, and the basis 
for the denial of the claim.  The March 2001, April 2002, 
January 2004, and September 2004 letters outlined the 
appellant's and VA's responsibilities in developing evidence 
to support the claim, advised him of what type of evidence 
would be pertinent to the claim, and also advised him to 
submit such evidence (or to identify it for VA to obtain).  
The March 2001 and April 2002 letters pertained to other 
issues (service connection and individual unemployability); 
however, portions of the content of notice were applicable 
(see 38 C.F.R. § 3.159) to the current appeal.  In addition, 
the April 2002 and September 2004 letters specifically 
advised him to submit any evidence in his possession.  The 
March 2002 SOC and June 2005 SSOC fully outlined the notice 
and duty to assist provisions of the VCAA.  Finally, a 
September 2004 letter to the veteran provided notice of the 
possible consequences of a failure to report for VA 
examination. 

Although complete content-complying notice was not provided 
prior to the initial adjudication, the veteran has been given 
ample opportunity to respond/supplement the record (and the 
claim was readjudicated) after full notice was given.  
Consequently, he is not prejudiced by any notice timing 
defect.

As to VA's duty to assist, the veteran reported private 
treatment and at a VA Medical Center (VAMC).  Records of VA 
and, to the extent possible, private treatment were secured.  
The veteran underwent VA examinations in June and October 
2001.  He was scheduled for further VA examination in 
February 2005. (He failed to report, but as his current 
whereabouts are unknown, any further attempts to assist him 
in this regard would be fruitless.  The "duty to assist" the 
veteran in the development of facts pertinent to his claim is 
not a "one-way street."  See Wood v. Derwinski, 1 Vet. App. 
190 (1991).)  VA's duties to notify and assist are met.  

II.  Factual Background

The veteran contends that his right ankle disability warrants 
a compensable rating.  In October 2003, the Board determined 
that the evidence was insufficient to ascertain the current 
severity of the veteran's right ankle disability and, 
accordingly, remanded the issue, in part, for a VA 
examination.  

In September 2004 correspondence sent to his most recent 
address of record the veteran was advised that he would be 
scheduled for a VA examination, was advised to inform the VA 
Medical Center if his appointment could not be kept, and was 
advised of the consequences for failing to report for the 
examination (that the claim could be denied).  The veteran 
failed (without giving cause) to report for the scheduled 
examination.  There is no indication of deficiency in 
notification, the notice was not returned as undeliverable.  
A report of contact, dated in June 2005, reflects that a VA 
employee spoke (by telephone) with a person residing at the 
veteran's (and next of kin's) address of record.  The person 
notified the VA employee that the veteran did not reside at 
that address, and did not reside at the other current address 
for the veteran listed in the record.  Notably, the veteran 
has not personally sent any correspondence to VA or contacted 
the RO since July 2002.  

III  Legal Criteria and Analysis

Individuals for whom examinations or reexaminations have been 
scheduled are required to report for such examinations.  38 
C.F.R. §§ 3.326(a), 3.327(a).
When a claimant fails, without good cause, to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit that was previously disallowed, or a claim for 
increase (emphasis added), the claim shall (emphasis added) 
be denied.  38 C.F.R. § 3.655(b).

The veteran was notified at the current mailing address he 
had provided of a VA examination scheduled to determine the 
severity of the disability for which he seeks an increased 
rating.  While a report of contact with a current resident of 
an address in the record has established that the veteran 
does not reside at that address (or at another address 
listed), the notice was not returned as undelivered, and the 
veteran has not provided another address.  The veteran did 
not report for the scheduled VA examination, and did not 
provide any cause for the failure to report.  The governing 
regulation in these circumstances, 38 C.F.R. § 3.655(b), is 
clear and unambiguous, and mandates denial of the claim.  The 
law is dispositive, and the claim must be denied.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

A compensable rating for a right ankle disability is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


